UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1129



SUSAN M. PARRAGA,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General,
U. S. Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2051-CCB)


Submitted:   January 31, 2000               Decided:   March 2, 2000


Before WILKINSON, Chief Judge, NIEMEYER, Circuit Judge, and Samuel
G. WILSON, Chief United States District Judge for the Western
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


James J. Nolan, Jr., John B. Bratt, PIERSON, PIERSON & NOLAN,
Baltimore, Maryland, for Appellant.    Lynne A. Battaglia, United
States Attorney, Perry F. Sekus, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Susan M. Parraga appeals the district court’s order granting

Appellee summary judgment in her employment discrimination action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court. See Parraga v. Henderson, No.

CA-98-2051-CCB (D. Md. Jan. 5, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2